Beck, J.
— I. The indictment charges that defendant did feloniously and burglariously break and enter a dwelling-house, “with intent there and then to take, steal and carry away the property of George W. Flock, and then and there to commit, a public offense, to-wit, *313larceny, and with intent then and there to commit adultery with one Hattie Price, contrary to statute,” etc.
1. Burglary: indictment: ownership of house. II. Counsel first insist that the indictment, in alleging that the house entered in the commission of i'k®' offense is a dwelling-house belonging to GreorSe W. Flock, does not show the own-ership thereof. He maintains that the word “belonging” does not express the idea of property. The position is incorrect. The primary meaning of the word “to belong” is “to be the property of.” The word is aptly used to express ownership.
2. —: —: intent: duplicity. III. It is claimed that the indictment is bad for that it charges that the entering was done with two. purposes, — an intent to' steal, and an intent to commit adultery. The intent does not constitute the crime, but it is an essential ingredient thereof. The crime consists in entering with an intent to commit a crime. It is plain that, if an intent exist to commit two or more offenses, the act is none the less a crime, and it may be established by proof of one or all the intents alleged.. 3 G-reenl. Ev., sec. 16. The rulings of the court complained of on this • ground are correct.
3. —: in nighttime: presumption of unlawful purpose. IY. An instruction — the tenth — is in the following language: “If you find that in the night-time the defendant broke and entered the dwelling-house described in the indictment, this fact would be strong presumptive evidence that the defendant did such breaking and made such entry with the intent to commit a public offense. But such presumption may be overcome by evidence.” This instruction is a ground of complaint by defendant. It is in accord ■ with legal principles, reason and decisions of this court. Men’s purposes are only revealed by their acts. One who breaks into the dwelling-house of another in the night-time, in the absence of any explanation of the act, will be presumed to have intended to commit a public offense. His silence as to his intent is evidence that it was to commit a crime. *314The character of the house entered, — a dwelling; the time of entering — at night; and the absence of explanation of the act, — raise a presumption of an intent to commit a pnblic offense. Whart. Crim. Law, sec. 1600; State v. Maxwell, 42 Iowa, 208; State v. Teeter, 69 Iowa, 717.
4. —: evidence to support verdict. V. It is urged that the evidence fails to support the verdict. We think differently, The breaking and entering was prpved beyond a doubt; and defendant was clearly identified while in . „ the house. His intent to commit a felony is established by presumptions of law arising upon the facts of the case. The judgment of the district court is
Aeeibmed.